Citation Nr: 0740097	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the right knee, currently rated as 10 percent.

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently rated as 10 percent.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1971 and from June 1979 to October 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

In November 2006, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference Board 
hearing.  At that time, the veteran submitted additional 
evidence to the Board with a waiver of initial review by the 
RO.  Thus, the Board will consider the additional evidence 
with this appeal.


FINDINGS OF FACT

1.  The veteran's Osgood-Schlatter's disease of the right 
knee is manifested by complaints of pain, and motion of 0 to 
120 degrees.

2.  The veteran's degenerative disc disease of the cervical 
spine is manifested by 45 degrees of forward flexion, 280 
degrees of combined motion, and complaints of pain, but no 
incapacitating episodes, muscle spasm, or guarding.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
Osgood-Schlatter's disease of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Code 5262 (2007).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a December 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
While this letter mistakenly noted the need for new and 
material evidence concerning his cervical spine, the letter 
did provide general information regarding the evidence needed 
to establish an increased rating.  Moreover, in his response 
to the letter, the veteran indicated that he was service 
connected at 10 percent for his neck and that his condition 
had grown worse, and he provided the names of health care 
providers who treat his neck condition.  Thus, the veteran 
has demonstrated actual knowledge of what was needed to 
substantiate his claim, and any deficiency in the December 
2004 notice is not prejudicial.  Sanders, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
rating, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, hearing 
testimony, service medical records, private medical records, 
VA medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Osgood-Schlatter's Disease of the Right Knee

The veteran's Osgood-Schlatter's disease of the right knee is 
rated as 10 percent under Diagnostic Code 5299-5262.  The 
Board notes that the veteran's disability has been evaluated 
by analogy.  38 C.F.R. § 4.20 (2007).

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion requiring a brace warrants a 40 percent 
rating.  Malunion of the tibia and fibula with marked knee or 
ankle disability warrants a 30 percent rating, while moderate 
knee or ankle disability warrants a 20 percent rating and 
slight knee or ankle disability warrants a 10 percent rating.

After review, the Board finds that the evidence is against a 
rating in excess of 10 percent for the veteran's knee 
disability.  In support of this finding, the Board notes the 
following evidence of record.

A March 2005 VA examination report reflects complaints of 
instability and "giving out" of the knee especially when 
bending to place the tee while playing golf.  The veteran 
reported not needing any assistive devices for walking and 
being able to walk 1 to 3 miles and stand 3 to 8 hours with 
only short rest periods.  He denied episodes of dislocation, 
subluxation or locking.  He reported mild flare-ups every one 
to two months that last for hours during which he gets a 
sharp pain that lasts for moments when bending the knee.  The 
examiner stated that there was no limitation of motion of any 
joint and no additional limitation of motion on repetitive 
use.  Specific to the right knee, the examiner stated that 
there was tenderness but no crepitation, grinding, 
instability, effusion, dislocation or locking.  

A May 2006 VA examination report reflects complaints of 
instability, buckling once a month, a clicking at times when 
bending, swelling once a month and an aching along the tibial 
plateau that increases from a normal 6/10 to an 8 or 9/10 
during flare-ups.  The veteran denied wearing special shoes 
or using any assistive devices.  He reported being able to 
walk 1.5 miles prior to knee or thigh flare-up, playing golf 
two times a week, doing all of his own yard work, trimming 
and shoveling and using a riding lawnmower.  He commented 
that the knee and thigh bother him when stepping up onto and 
down from the mower and in and out of the golf cart and car.  
Examination revealed a well-nourished muscular male who 
walked without a limp.  Strength in the lower extremities was 
5/5 bilaterally except for internal and external hip rotation 
which was 4/5.  There was a prominent tibial tuberosity on 
the right knee and slight tenderness along the tibial plateau 
bilaterally.  Range of motion of the right knee was from 0 to 
120 degrees with some crepitus with flexion.  The knee was 
negative for laxity to anterior posterior drawer sign and to 
varus and valgus stress testing.  McMurray test was also 
negative.  X-rays showed ossific densities anterior to the 
tibial tubercle and soft tissue swelling consistent with the 
clinical history of Osgood-Schlatter's disease.

Given the above, the Board finds that the veteran's Osgood-
Schlatter's disease of the right knee does not manifest in 
malunion of the tibia and fibula with moderate knee 
disability.  Although the veteran complains of pain, swelling 
and instability, he has relatively normal flexion and full 
extension of the knee, full strength of the right leg and no 
instability on objective examination.  The veteran also 
denied needing any assistive devices or having any episodes 
of dislocation, subluxation or locking.  Thus, an increased 
rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261, 5262.

The Board notes the veteran's complaints of pain; however, 
the Board observes that objective findings fail to support 
even zero percent ratings for flexion and extension of the 
knee.  Thus, a rating greater than 10 percent is not 
appropriate under the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

Degenerative Disc Disease of the Cervical Spine

The veteran's degenerative disc disease of the cervical spine 
is rated as 10 percent under Diagnostic Code 5242, 38 C.F.R. 
§ 4.71a (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  

40 percent for unfavorable ankylosis of the entire 
cervical spine; 
30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  
20 percent for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; and
10 percent for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment are to be 
evaluated separately under an appropriate diagnostic code.  
Note 1.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Note 2.

The following evaluations are assignable under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

60 percent where incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months;
40 percent where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; 
20 percent where incapacitating episodes have a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; and 
10 percent where incapacitating episodes have a total 
duration of at least one week but less than two weeks 
during the past 12 months.  

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

After review, the Board finds that the evidence is against a 
rating in excess of 10 percent for the veteran's cervical 
spine disability.  In support of this finding, the Board 
notes the following evidence of record.

A March 2005 VA examination report reflects complaints of 
neck stiffness and discomfort with limited range of motion in 
turning the neck side to side resulting in sleep impairment 
and radiation to the left wrist and right fifth finger.  The 
veteran denied any days of incapacitating episodes.  
Examination revealed normal gait and posture with no muscle 
spasm, guarding, scoliosis, reverse lordosis or kyphosis.  
Range of motion of the cervical spine included 45 degrees of 
flexion, 45 degrees of extension, 30 degrees of left lateral 
flexion, 35 degrees of right lateral flexion, 60 degrees of 
left rotation and 65 degrees of right rotation.  There was no 
tenderness and no pain with motion.  Muscle strength was 5/5, 
deep tendon reflexes were 2/4 and no sensory deficits were 
noted.  

Private medical records dated from January to May 2005 
reflect complaints of neck pain and the provision of two 
epidural steroid injections in March and April.  The May 
treatment note reflects no complaints of pain and the 
physician's note that the veteran has had essentially 
complete relief since a few days after injection.  

Given the above, the Board finds that the veteran's 
degenerative disc disease of the cervical spine does not meet 
the criteria for a higher evaluation than the 10 percent 
rating assigned.  Although the veteran complains of pain, he 
reported having no incapacitating episodes due to his 
disability and examination showed 45 degrees of forward 
flexion, 280 degrees of combined range of motion of the 
cervical spine without pain, and normal gait and spinal 
contour.  Thus, an increased rating is not warranted under 
either Diagnostic Code 5242 based on the General Rating 
Formula or Diagnostic Code 5243 based on incapacitating 
episodes.  Furthermore, the Board finds that the veteran's 
disability is not reflective of any associated objective 
neurologic abnormalities to warrant separate ratings.

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that objective findings to support a 
limitation of 30 degrees or less of forward flexion or 170 
degrees or less of combined range of motion were not shown.  
His complaints of pain are contemplated in the 10 percent 
rating assigned.  Thus, a rating greater than 10 percent is 
not appropriate under the current rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

Extra-Schedular

The Board has considered whether the veteran's disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that a 
January 2005 private medical record reflects that the veteran 
is a retired school principal working part-time in 
maintenance at a VA cemetery.  However, a May 2006 VA 
examination report reflects that he had worked part-time as a 
groundskeeper but now works in administration.  At his Board 
hearing, he testified that he had been reassigned to 
administration but without a decrease in pay.  Thus, the 
Board notes that his disabilities have not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An increased rating for Osgood-Schlatter's disease of the 
right knee is denied.

An increased rating for degenerative joint disease of the 
cervical spine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


